DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of International Application PCT/CN2018/089832, filed June 4, 2018, which claims priority under 35 USC 119(a)-(d) from Chinese Application CN 201710912793.8, filed September 22, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2020 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Status of Claims
Currently, claims 1-10 are pending in the instant application and under consideration herein.  

Claim Interpretation
As an initial matter, the Examiner would like to provide an interpretation of the claimed pharmaceutical composition or formulation.  Notably, the only structural features actually required by the claim are a compound of the claimed formula. It is further noted that the claimed 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to “a human in need thereof,” the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); In re Cruciferous Sprout Litig., 301 F.3d 

Claim Rejections - 35 USC § 101/112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


35 U.S.C. 101 reads as follows: 


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims provide for a method (in particular, an application), but since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed recitation of a method (use), without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See, for example, Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. V. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 
Claim 9 is also rejected under 35 U.S.C. 112, first paragraph. Specifically, since the claimed invention is not supported by either a substantially asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In particular, claim 3 claims that the organic solvent “may be” a nucleophile and that the nucleophile “may be selected from” trifluoroacetic acid, methanesulfonyl chloride or boron trifluoride diethyl ether.  The “may be” language is unclear in this context because it is not apparent whether the limitations which “may be” present are optional or intended to be required.  It is suggested that if the limitations are intended to be required, “may be” should be replaced with “is.”  If the limitations are intended to be optional, it is suggested to replace “may be” with “is optionally,” or as an alternative, the limitations could be deleted from claim 3, with new dependent claims introduced which further limit the organic solvent.  For example, “The method of claim 3, wherein the organic solvent is a nucleophile.”  Since the dependent claims do not remedy the lack of clarity, claims 4-8 are also rejected as indefinite.  Further, claim 7 contains the same issue in the recitation that the volume of water “may be” 20-50 times that of the reaction solution – it is thus unclear if the volume of the deionized water is a required or optional limitation.  Appropriate correction of all instances is required.


Claims 3-8 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 3 recites the broad recitation “organic solvent,” and the claim also recites that it “may be a nucleophile,” and further that the nucleophile “may be selected from trifluoroacetic acid, methanesulfonyl chloride or boron trifluoride diethyl ether,”  which are the narrower statements of the range/limitation.  Similarly, claim 4 recites a ratio of 1:1-10 (broad recitation) and recites the narrow limitations “for example 1:1-8” and “for example 1:1.” The same is true for the temperature ranges set forth in claims 5 and 6.  Accordingly, since it is not clear whether the scope of the claim is meant to be limited by the broad recitation or by the narrow limitation, the claims are rejected as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image1.png
    99
    480
    media_image1.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image2.png
    78
    750
    media_image2.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.  
Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry entry for CAS RN 162898-27-3, which has an entry date of May 11, 1995 as evidenced by Lu et al. (cited on IDS).
Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image3.png
    494
    311
    media_image3.png
    Greyscale
 which reads on the formula (V) where R1 is 
    PNG
    media_image4.png
    60
    88
    media_image4.png
    Greyscale
 and R2 is H.  Further, with regard to the claimed compositions, the reference contains an explicit description of the compound dissolved in unbuffered water.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.
Further, with respect to the synthetic and therapeutic method claims, the method of making the anticipatory compound was also known and described in the prior art as evidenced 
    PNG
    media_image5.png
    273
    425
    media_image5.png
    Greyscale

Further, a study of the antitumor activity of compound 5a is also disclosed by Lu et al., which is an explicit teaching of the requirements of claim 9 (i.e. preparation of an antitumor drug of the anticipatory compound).

Conclusion



































No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699